PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
KIM, et al.
Application No. 16/905,184
Filed: June 18, 2020
Attorney Docket No. 0203-2103-2
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed July 12, 2021.

The request for refund is GRANTED.

Applicant request a refund of $2,140.00 for fees paid July 06, 2021, stating, “The electronic petition to withdraw an application from issue was not generated by EFS-web due to the PDF creation error, however, the payment for the submission was processed”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The Office records show that the documents submitted July 06, 2021 were not received, therefore a total of $2,140.00 has been refunded to applicant’s credit card account on September 15, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions